           Case 2:18-mj-02624-DUTY Document 12 Filed 10/05/18 Page 1 of 1 Page ID #:44




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                       CASE NUMBER


                                                                                       18-MJ-2624-1
                                                    PLAINTIFF
                              v.
Michael Paul Miselis,                                                NOTIFICATION RE: APPLICATION FOR BAIL
                                                                     REVIEW OR RECONSIDERATION OF ORDER
                                                                             SETTING CONDITIONS OF
                                                                            RELEASE OR DETENTION,
                                                 DEFENDANT.                      (18 U.S.C. §3142)

PLEASE TAKE NOTICE that the Request for Hearing on the Application for Review/Reconsideration of Order Setting
Conditions of Release/Detention:

✔ is approved. The matter is set on calendar for hearing before:
G

G District Judge

✔ Magistrate Judge Jean P. Rosenbluth
G

on October 10, 2018                                       at 10:00                 ✔a.m. G p.m.
                                                                                   G

in courtroom 690, 6th Floor, Edward R. Roybal Federal Bldg., 255 E. Temple St. LA CA 90012 .

G is not approved.

G Other:

                                 ✔ is not required. Language
    An interpreter is G required G
    Defendant is G ✔in custody G not in custody.

                                                 Clerk, U. S. District Court



October 5, 2018                          Bea Martinez                                     213-894-5369
Date                                     Deputy Clerk                                     Contact Phone Number

Notice is electronically made upon transmission of the Notice of Electronic Filing to the following agencies:
cc: G Probation G Interpreter’s Office G ✔ PSA.




             NOTIFICATION RE: APPLICATION FOR BAIL REVIEW OR RECONSIDERATION OF ORDER SETTING CONDITIONS OF
                                           RELEASE OR DETENTION, (18 U.S.C. §3142)
CR-88A (10/09)
